The writ of error herein was taken to a final order awarding a peremptory writ of mandamus commanding members of the city council of the City of Avon *Page 420 
Park to call an election pursuant to paragraphs 8, 9 and 10 of Section 22, Chapter 12514, Acts of 1927, the charter of the City of Avon Park.
Questions of law and of fact presented by the record have been considered. No material error of law or of procedure being made to appear and the evidence being sufficient to sustain the conclusions and judgment of the trial Judge, the final order awarding a peremptory writ is affirmed.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.